J-S32002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.K.L., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: E.L., MOTHER                    :       No. 2139 EDA 2016

                      Appeal from the Decree June 7, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000952-2015,
                             FID-51-FN-0016432915


BEFORE: GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JUNE 05, 2017

        Appellant, E.L. (“Mother”), appeals from the decree entered in the

Philadelphia County Family Court, which involuntarily terminated her

parental rights to J.K.L. (“Child”).1 After careful review, we affirm.


____________________________________________


1
   The termination hearing for J.K.L. ultimately concluded on June 7, 2016,
with the trial court involuntarily terminating Mother’s parental rights. On
July 7, 2016, Mother timely filed this appeal. Notwithstanding the initial
appeal filing date, the appeal was not listed for disposition due to the delay
in transmittal of the certified record to this Court. The certified record was
first due by August 8, 2016. After contact with the trial court, on September
8, 2016, the trial court advised that it had not completed its trial court
opinion. The trial court further stated it would try to complete the opinion
despite the fact that the trial judge was on medical leave. This Court
requested eight updates between September 23, 2016 and November 10,
2016; however, the trial court failed to respond until November 15, 2016,
when it informed this Court that the opinion would be ready by November
30, 2016. After the trial court failed to file the opinion by November 30,
2016, this Court again contacted the trial court for an update on December
(Footnote Continued Next Page)

___________________________

*Former Justice specially assigned to the Superior Court.
J-S32002-17


      The relevant facts and procedural history of this case are as follows.

On September 25, 2013, the Department of Human Services (“DHS”)

received a general protective services report, which alleged Mother’s failure

to provide Child’s sibling with essential medical care.            As a result, DHS

enlisted the Health Intervention Program (“HIP”) to help Mother care for her

children.    Between September 2013 and July 2015, Mother refused to

cooperate with HIP personnel and social workers. As a result, the health of

Child’s sibling continued to deteriorate. In early 2015, doctors diagnosed

Child with opposition defiant disorder (“ODD”) and arranged for Child to

receive     weekly     outpatient    therapy;     however,   the   treatment   facility

discharged Child after he missed four of eight appointments.

      On July 17, 2015, DHS filed an urgent dependency petition for Child

and his siblings.      After a hearing on July 30, 2015, the court temporarily
                       _______________________
(Footnote Continued)

9, 2016. The trial court did not respond to this request or any of this Court’s
subsequent requests for updates in December 2016. On January 6, 2017,
the trial court informed this Court that it did not have an estimated filing
date for the opinion and record. Nevertheless, this Court finally received the
certified record and the opinion on January 25, 2017, causing the briefing
schedule to be delayed for almost six months. Further, this Court granted
Mother’s counsel a short extension of time to file her brief. Mother’s counsel
subsequently failed to file the brief within the extension, which resulted in
remand of the case for an abandonment hearing on March 7, 2017. A week
later, Mother’s counsel filed the brief and a request for an extension of time.
This Court denied counsel’s request for an extension of time and accepted
the brief as filed late. We offer the procedural history to explain the delay in
the resolution of this child-fast-track appeal. See In re T.S.M., 620 Pa.
602, 609 n.7, 71 A.3d 251, 255 n.7 (2013) (reproaching this Court for
unexplained delays in disposition of cases involving at-risk children,
causing them to remain in stasis for substantial, unnecessary time).



                                            -2-
J-S32002-17


committed Child and his siblings to the custody of DHS. On September 10,

2015, the court adjudicated Child and his siblings dependent. The court also

ordered DHS not to make any further efforts to reunify Mother and Child, in

light of the court’s aggravated circumstances determination, based on

Mother’s severe medical neglect of Child’s sibling. Despite the court order of

no further reunification efforts, the court ordered Mother to undergo mental

health treatment and engage in supervised visits with Child.              As a result,

DHS offered Mother mental health treatment resources and supervised

visitation with Child.    The court held a permanency review hearing on

October 26, 2015, where it determined continued placement of Child was

necessary and appropriate due to Mother’s failure to alleviate any of the

circumstances, which had led to the initial placement of Child.

      On   December      31,   2015,   DHS   filed   a   petition   for   involuntary

termination of Mother’s parental rights to Child.         Mother proceeded to a

termination hearing on 6/7/16, where DHS presented the testimony of social

worker, Amy Sweat.       Ms. Sweat testified Mother had not progressed to

unsupervised visits with Child due to Mother’s inability to manage Child’s

behavioral issues, redirect Child’s behavior, or engage Child during visits.

Ms. Sweat specifically opined that Mother was unable to address Child’s

needs in a supervised setting. Ms. Sweat also explained only a limited bond

exists between Mother and Child. Mother then claimed to have participated

in the court-ordered mental health treatment and expressed her love for her


                                       -3-
J-S32002-17


Child.     The court ultimately terminated Mother’s parental rights to Child

pursuant to Sections 2511(a)(1), (a)(2), (a)(5), (a)(8), and determined

termination was in Child’s best interest pursuant to Section 2511(b).         On

July 7, 2016, Mother timely filed a notice of appeal and concise statement of

errors complained of on appeal pursuant to 1925(b).

         Mother raises the following issues for our review:

            DID THE TRIAL COURT ABUSE ITS DISCRETION BY
            TERMINATING THE PARENTAL RIGHTS OF [MOTHER]
            UNDER 23 PA.C.S.A. § 2511(A)(1)?

            DID THE TRIAL COURT ABUSE ITS DISCRETION BY
            TERMINATING THE PARENTAL RIGHTS OF [MOTHER]
            UNDER 23 PA.C.S.A. § 2511(A)(2)?

            DID THE TRIAL COURT ABUSE ITS DISCRETION BY
            TERMINATING THE PARENTAL RIGHTS OF [MOTHER]
            UNDER 23 PA.C.S.A. § 2511(A)(5)?

            DID THE TRIAL COURT ABUSE ITS DISCRETION BY
            TERMINATING THE PARENTAL RIGHTS OF [MOTHER]
            UNDER 23 PA.C.S.A. § 2511(A)(8)?

            DID THE TRIAL COURT ABUSE ITS DISCRETION BY
            FINDING 23 PA.C.S.A. § 2511(B), THAT TERMINATION OF
            [MOTHER’S] PARENTAL RIGHTS BEST SERVE[S]…CHILD’S
            DEVELOPMENTAL, PHYSICAL, AND EMOTIONAL NEEDS
            AND WELFARE?

(Mother’s Brief at 4).

         As a preliminary matter, Rule 1925(b) requires that statements

“concisely identify each ruling or error that the appellant intends to

challenge with sufficient detail to identify all pertinent issues for the judge.”

Pa.R.A.P. 1925(b)(4)(ii).     “[A]ny issues not raised in accordance with Rule


                                       -4-
J-S32002-17


1925(b)(4) will be deemed waived.” Pa.R.A.P. 1925(b)(4)(vii). Additionally,

“appellate briefs and reproduced records must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.”

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa.Super. 2006), appeal denied,

591 Pa. 704, 918 A.2d 747 (2007) (citing Pa.R.A.P. 2101).

      Rule 2119(a) provides:

         Rule 2119. Argument

         (a) General rule. The argument shall be divided into as
         many parts as there are questions to be argued; and shall
         have at the head of each part—in distinctive type or in
         type distinctively displayed—the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         Court will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013). Where an appellant fails to raise

or properly develop issues on appeal, or where the brief is wholly inadequate

to present specific issues for review, a court will not consider the merits of

the claims raised on appeal.      Butler v. Illes, 747 A.2d 943 (Pa.Super.

                                     -5-
J-S32002-17


2000) (holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; appellant’s argument lacked

meaningful substance and consisted of mere conclusory statements;

appellant failed to explain cogently or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite any authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating rules of appellate procedure make clear appellant

must support each question raised by discussion and analysis of pertinent

authority; absent reasoned discussion of law in appellate brief, this Court’s

ability to provide appellate review is hampered, necessitating waiver of issue

on appeal).

     Instantly, Mother’s Rule 1925(b) statement challenges only the

sufficiency of the evidence to terminate her parental rights pursuant to

Section 2511(a)(1).     The statement fails to mention Mother’s current

challenges to the termination of her parental rights pursuant to Section

2511(a)(2), (a)(5), (a)(8), and (b). Further, while Mother’s appellate brief

lists challenges to termination pursuant to Sections 2511(a)(1), (a)(2),

(a)(5), (a)(8), and (b) in her statement of questions involved, Mother’s


                                    -6-
J-S32002-17


argument falls woefully short of the requisite standards.        At the outset,

despite the five issues listed on appeal, Mother’s argument is only three

pages long. Mother also failed to divide her argument section into distinct

parts for each of her five issues raised on appeal. See Pa.R.A.P. 2119(a).

Mother further presents no cogent argument for her issues raised on appeal

or appropriate citations to supporting legal authority. See In re Estate of

Whitley, supra.      In fact, Mother’s argument fails to address or even

acknowledge the issues raised in her statement of questions involved.

Instead, Mother raises a new argument in which she merely concludes the

court erred when it directed DHS not to make reasonable efforts to facilitate

the reunification of Mother and Child. Mother’s failure to include four of her

five issues in her Rule 1925(b) statement or address the five issues she

raised on appeal in the argument section of her appellate brief arguably

constitutes waiver. See Pa.R.A.P. 1925(b)(4)(vii)); Butler, supra.

      Nevertheless, even if Mother had properly preserved her issues for our

review, she would not obtain relief.      The standard and scope of review

applicable in a termination of parental rights case is as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the

                                      -7-
J-S32002-17


        record in order to determine whether the trial court’s
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

See also In re Adoption of C.L.G., 956 A.2d 999, 1003-04 (Pa.Super.

2008) (en banc).

     CYS sought the involuntary termination of Mother’s parental rights on

the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.


                                     -8-
J-S32002-17


          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *    *    *

       (b) Other considerations.―The court in terminating
       the rights of a parent shall give primary consideration to
       the developmental, physical and emotional needs and
       welfare of the child. The rights of a parent shall not be
       terminated solely on the basis of environmental factors
       such as inadequate housing, furnishings, income, clothing
       and medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to

                                   -9-
J-S32002-17


         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8); and (b).

      “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.”      In re Z.P., 994 A.2d 1108, 1117

(Pa.Super. 2010).

         Initially, the focus is on the conduct of the parent. The
         party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section
         2511(a). Only if the court determines that the parent’s
         conduct warrants termination of…her parental rights does
         the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best
         interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

         To satisfy the requirements of [S]ection 2511(a)(1), the
         moving party must produce clear and convincing evidence
         of conduct, sustained for at least the six months prior to
         the filing of the termination petition, which reveals a
         settled intent to relinquish parental claim to a child or a
         refusal or failure to perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to
            perform parental duties. Accordingly, parental rights
            may be terminated pursuant to Section 2511(a)(1) if
            the parent either demonstrates a settled purpose of
            relinquishing parental claim to a child or fails to

                                    - 10 -
J-S32002-17


               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of…her parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In

re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities.” Id. at 340. The fundamental test in termination

of parental rights under Section 2511(a)(2) was long ago stated in the case

                                        - 11 -
J-S32002-17


of In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for [twelve] months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520


                                    - 12 -
J-S32002-17


(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.     When conducting a bonding
        analysis, the court is not required to use expert testimony.
        Social workers and caseworkers can offer evaluations as
        well. Additionally, Section 2511(b) does not require a
        formal bonding evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and may properly have…her [parental] rights terminated.”

In re B.L.L., 787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this court has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association

                                    - 13 -
J-S32002-17


         with the child.

         Because a child needs more than a benefactor, parental
         duty requires that a parent exert [herself] to take and
         maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of…her ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical
         and emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” Id. at 856.

      Importantly, neither Section 2511(a) nor Section 2511(b) requires a

court to consider at the termination stage, whether an agency provided a

parent with reasonable efforts aimed at reunifying the parent with her

children prior to the agency petitioning for termination of parental rights. In

re D.C.D., 629 Pa. 325, 342, 105 A.3d 662, 672 (2014). An agency’s failure

to provide reasonable efforts to a parent does not prohibit the court from

granting a petition to terminate parental rights under Section 2511. Id. at

346, 105 A.3d at 675.

                                    - 14 -
J-S32002-17


     After a thorough review of the record, the briefs of the parties, the

applicable law, and the opinion of the Honorable Lyris F. Younge, we

conclude Appellant’s issues would merit no relief.        The trial court opinion

fully discusses and properly disposes of the questions presented. (See Trial

Court Opinion, filed January 25, 2017, at 3-5) (finding: on September 10,

2015, court determined aggravated circumstances existed due to Mother’s

severe medical neglect of Child’s sibling; based on this finding, DHS was not

required to make reasonable efforts to facilitate reunification of Mother and

Child; nevertheless, DHS provided Mother with Family Service Plan with

specific permanency objectives; despite aid of Family Service Plan, Mother

was unable to redirect Child’s behavioral problems or address Child’s needs

during supervised visits; due to Mother’s failures during supervised visits,

social worker opined unsupervised visits were inappropriate for Mother; DHS

has had custody of Child for eleven months at this point; during this time,

Mother repeatedly failed to meet any of her Family Service Plan permanency

objectives to allow reunification; under these circumstances, grounds for

termination   of   Mother’s   parental   rights   exist   pursuant   to   Sections

2511(a)(1), (a)(2), (a)(5), and (a)(8); additionally, termination of Mother’s

parental rights would not cause Child to suffer irreparable emotional harm;

social worker testified Child has limited bond to Mother; further, Child’s

foster parents are able to manage Child’s behavioral issues successfully; as

such, termination is in best interests of Child; therefore, court properly


                                     - 15 -
J-S32002-17


terminated Mother’s parental rights).2

       Moreover, Mother’s current claim that DHS’ failed to provide her

reasonable reunification resources is not an appropriate consideration for the

court at the termination stage of the proceedings and would not have

prevented the grant of the termination petition in any event.      See In re

D.C.D., supra.         Further, DHS had no obligation to make reasonable

reunification efforts in light of the court’s September 10, 2015 finding of

aggravated circumstances. See 42 Pa.C.S.A. § 6351(b) (explaining no new

or additional reasonable efforts to preserve and reunify family are required if

court has determined aggravated circumstance exist). Thus, Mother’s claim

would not warrant any relief even if she had properly preserved it. Based on

the foregoing, we affirm the termination of Mother’s parental rights to Child.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017
____________________________________________


2
  We observe Section 2511(a)(8) does not apply to Mother’s case because
Child had not been in DHS’ custody for twelve months prior to the
termination hearing.    Nevertheless, the court’s reliance on Sections
2511(a)(1), (a)(2), and (a)(5) to terminate Mother’s parental rights was
proper.



                                          - 16 -
                                                                              Circulated 05/19/2017 02:35 PM




             THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  FAMILY COURT DIVISION
                                                                                                  t-.....,
                                                                                                 c::.c,
IN RE: J.K.L.                                        CP-51-DP-0001969-2015                       -- . .   ;
                                                                                        ,:;J     On June 18, 2015, a Turning Points for Children social worker visited Mother's home unan-
nounced. Mother would not allow the Turning Points for Children social worker into the home.
J.K.L. and his siblings were observed in the front room. Mother became hostile and upset.
J.K.L. was diagnosed as suffering from oppositional defiant disorder (ODD). J.K.L. was attend-
ing weekly outpatient therapy the Village from April 1, 2015 to May 28, 2015. J.K.L. missed
four out of eight appointments and was discharged due to the missed appointments.
On July 17, 2015, DHS filed an urgent petition for J.K.L. and his siblings.
On July 30, 2015, an Adjudicatory Hearing for J.K.L. and his siblings was held before the Hon-
orable Vincent L. Johnson, who ordered that they be temporarily committed to DHS; ordered
that they be placed from the bar of the Court and deferred dependent adjudication. J.K.L. and
siblings were placed in foster care through Turning Points for Children.
On August 27, 2015, a Motion for a finding of child abuse and aggravated circumstances was
filed with the Court.
On September 10, 2015, an Adjudicatory Hearing for J .K.L. and his siblings was held before
Judge Johnson, who discharged the temporary commitment to DHS, adjudicated the children de-
pendent, and committed them to DHS. Judge Johnson ordered and referred Mother to the Behav-
ioral Health System (BHS) for an evaluation. Mother was granted weekly supervised visits.
Judge Johnson found aggravated circumstances existed as to Mother and found that J.K.L. 's sib-
ling had been a victim of physical abuse resulting in serious bodily injury, medical neglect, sexu-
al violence and aggravated neglect by both Mother and Father. Judge Johnson ordered that no
further efforts be made to preserve the family or reunify J.K.L or his sibling with Mother.
 On October 26, 2015, a Permanency Review Hearing for J.K.L. and his sibling was held before
Judge Johnson, who ordered that they remain committed to OHS, and suspended visits for
J .K.L. 's Father pending further order of the Court.
The matter was the listed on a regular basis before Judges of the Philadelphia Court of Common
Pleas, Family Court Division- Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
Pa. C.S.A. § 6351, and evaluated for the purpose ofreviewing the permanency plan of the child.
In subsequent hearings, the Dependency Review Orders reflect the Court's review and disposi-
tion as a result of evidence presented, primarily with the goal of finalizing the permanency plan.
On June 7, 2016, during the Termination of Parental Rights Hearings for Mother, the Court
found by clear and convincing evidence that Mother's parental rights as to J.K.L. should be ter-
minated pursuant to the Juvenile Act. Furthermore, the Court held it was in the best interest of
the child that the goal be changed to Adoption.
The Appeal of Mother is as follows:



Issues

    1) Whether it was proven by clear and convincing evidence that mother's parental rights
       should be terminated under Sections 2511 (a)(2) and 251 l(b).


                                                 2
Discussion
The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa. C.S. § 2511. Under this statute, the trial court must engage in a bifurcated process in
which it initially focuses on the conduct of the parent under§ 251 l(a). In the Interest o(B.C., 36
A.3d 601 (Pa. Super 2012). If the trial court determines that the parent's conduct warrants termi-
nation under§ 251 l(a), it must then engage in an analysis of the best interest of the child under§
251 l(b). Id.
In the present case, Mother's parental rights were terminated based on §§251 l(a), (1), (2), (5),
(8) and §2511 (b).
In proceedings to involuntarily terminate parental rights, the burden of proof is on the party seek-
ing termination to establish by ·clear and convincing evidence the existence of grounds for termi-
nation. In re Adoption o(Atencio, 650 A.2d 1064 (Pa. 1994). The standard of clear and convinc-
ing evidence is defined as testimony that is so "clear, direct, weighty and convincing as to enable
the trier of fact to come to a clear conviction without hesitation of the truth of the precise facts in
issue." In re JD. WM, 810 A2d 688, 690 (Pa.Super. 2002).
To satisfy § 251 l(a)(l), the moving party must produce clear and convincing evidence of con-
duct sustained for at least six (6) months prior to filing of the termination petition, which reveal a
settled intent to relinquish parental claim to a child or a refusal or failure to perform parental du-
ties. It is clear from the record that for a period of six (6) months leading up to the filing of the
Petition for Involuntary Termination, mother failed to perform parental duties for the child. The
Court found by clear and convincing evidence that the mother refused or failed to perform her
parental duties.
In the instant matter, the Court took judicial notice of a finding of aggravated circumstances in
by Honorable Vincent L. Johnson in September 2015 with respect to Mother based on aggravat-
ed medical neglect and child abuse. ( N.T. 6/7/16, pg. 4). Testimony of the social worker re-
vealed, Mother attended supervised visits with J.K.L. ( N.T. 6/7/16, pg. 5) According to social
worker's testimony, Mother had trouble redirecting J.K.L. 's behavioral problems during the visit.
(N.T. 6/7/16, pg. 5) Furthermore, Mother was unable to appropriately address J.K.L.'s needs dur-
ing the supervised visit setting. (N.T. 6/7/16, pg. 6) Social worker's testimony revealed she did
not feel it was appropriate to modify Mother's visits to unsupervised visits. (N.T. 6/7/16, pg. 5)
A parent has an affirmative duty to act in her children's best interest. "Parental duty requires that
the parent not yield to every problem, but must act affirmatively, with good faith interest and ef-
fort, to maintain the parent-child relationship to the best of his or her ability, even in difficult cir-
cumstances." In re Dale A .. II, 683 A.2d 297, 302 (Pa. Super. 1996). In reference to the parental
contact, "to be legally significant, the contact must be steady and consistent over a period of
time, contribute to the psychological health of the child, and must demonstrate a serious intent on
the part of the parent to recultivate a parent-child relationship, and must demonstrate and will-
ingness and capacity to undertake the parenting role". In re D.JS., 737 A2d 283, 286 (Pa.Super.
1999) (quoting In re Adoption o(Hamilton, 549 A.2d 1291, 1295 (Pa.Super. 1988)).




                                                    3
In the present matter, J.K.L. had been in DHS care for eleven months. (N.T. 6/7/16, pg. 4) Tes-
timony revealed the Court ordered no reunification efforts was required for Mother with regard
to J.K.L. due to medical neglect and child abuse of J.K.L.'s sibling. ( N.T. 6/7/16, pg. 4)
Section 2511 (a)(2) requires that "repeated and continued incapacity, abuse neglect or refusal of
the parent has caused the child to be without essential parental care, control or subsistence neces-
sary for her physical or mental well-being and the condition and causes of the incapacity, abuse,
neglect, or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S. § 2511 (a)(2).
Termination of parental rights under §2511 (a)(2) is not limited to affirmative misconduct but
may include acts of refusal, as well as incapacity to perform parental duties. In re A.L.D., 797
A.2d 326, 337 (Pa.Super. 2002).
As of the June 7, 2016 hearing, J.K.L. had been in care for at least eleven (11) months. (N.T.
6/7/16, pg. 4). Mother failed meet her Family Single Plan (FSP) permanency objectives in a
way that would permit reunification to occur. (N.T. 6/7/16, pg. 4)
§2511 (a)(5) requires that:
       (5)     The child has been removed from the care of the parent by the court or under a
       voluntary agreement with an agency for a period of at least six months, the conditions
       which led to the removal or placement of the child continue to exist, the parent cannot or
       will not remedy those conditions within a reasonable time, the services or assistance rea-
       sonably available to the parent are not likely to remedy the conditions which led to the
       removal or placement of the child within a reasonable period of time and termination of
       parental rights would best serve the needs and welfare of the child.
§2511 (a)(8) states:
       (8)     The child has been removed from the care of the parent by the court or under a
       voluntary agreement with an agency, twelve (12) months or more has elapsed from the
       date of the removal or placement, the conditions which led to the removal or placement
       of the child continue to exist and termination of the parental rights would serve the best
       needs and welfare of the child.
The evidence as discussed above pursuant to §2511 (a)(5) and (a)(8), equally support the Court's
conclusion to terminate Mother's parental rights.
In order to terminate parental rights, the party seeking termination must prove by clear and con-
vincing evidence that the termination is in the best interest of the child. 23 Pa. C.S. §2511 (b); In
re Bowman, 647 A.2d 217 (Pa. Super. 1994). The best interest of the child is determined after
consideration of the needs and welfare of the child. The trial court must examine the individual
circumstances of each case and consider all explanations offered by the parent facing termination
of this parental rights to determine if the evidence, in the light of the totality of the circumstanc-
es, clearly warrant involuntary termination.
When determining the best interest of the child, many factors are to be analyzed, "such as love,
comfort, security, security and stability. In re Adoption o(T.B.B., 835 A.2d 387, 397 (Pa. Super.
2003). Another factor that a court is to consider is what, if any, bond exist for the child. In re In-
voluntary Termination of C. W.S.M and K.A.L.M., 839 A.2d 410, 415 (Pa. Super 2003).


                                                  4
Pursuant to Section 2511 (b), the trial court must take account whether a natural parental bond
exists between child and parent, and whether termination would destroy an existing, necessary
and beneficial relationship. In re C.S., 761 A.2d 1197(Pa. Super. 2000). Herein, the testimony fo
the social worker established that J .K.L. would not suffer any irreparable emotional harm if
Mother's parental rights were terminated. (N.T. 6/7/16, pg. 20) Testimony of the social worker
stated J.K.L. had a limited bonded with his Mother. (N.T. 6/7/16, pg. 8) Furthermore the social
worker testified J.K.L. 's foster parent has been successful in behavioral management of J.K.L.
(N.T. 6/7/16, pg. 7)

The Trial Court found by clear and convincing evidence that the Department of Human Services
met their statutory burden pursuant to 23 Pa. C.S.A. § 2511 (a) (2),(5), (8) & (b) and that it was
in the best interest of the child, to change his goal to Adoption (N.T. 5/5/16, pg. 6-7)




Conclusion:
For the foregoing reasons, the Court finds that the Department of Human Services met its statu-
tory burden by clear and convincing evidence regarding the termination of parental rights pursu-
ant to 23 Pa. C.S. §2511 (a),(l), (2), (5) and (8) and §251 l(b). Furthermore, the Court finds that
it's ruling will not cause J.K.L. to suffer irreparable harm and it is in the best interest of the child,
based on the testimony regarding the child's safety, protection, mental, physical and moral wel-
fare, to terminate mother's parental rights.
Accordingly, the Trial Court's Orders entered on June 7, 2016, terminating the parental rights of
Mother,    '£., \..-.                                  , should be properly affirmed.




                                                                 By the Court:




                                                    5
             THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                        FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 FAMILY COURT DIVISION



IN RE: J.K.L.                                      CP-5l-DP-0001969-2015
                                                   CP-51-AP-0000952-2015


APPEAL OF: E. L.                                   Superior Court
                                                   No. 2139 EDA 2016




                                      PROOF OF SERVICE
I hereby certify that this court is serving, today, January 24, 2017, the foregoing Opinion, by
regular mail, upon the following person(s):


Bennette Harrison, Esquire
City of Philadelphia Law Department
1515 Arch Street, 16th Floor
Philadelphia, PA 19103


Angelina Dagher, Esquire
1800 J.F .K. Bouevard
Sutie 300
Philadelphia, PA 19102-7402


Tracy Chambers Coleman, Esquire
1510 W. Glenwood Avenue
Philadelphia, PA 19132


Carla Beggin, Esquire
1800 J .F .K. Boulevard
---'----~----------------------,---------------




                                   Unit 300
                                   Philadelphia, PA 19102




                                                                BY THE COURT



                                                                  0/Jr!IJ)




                                                            7